700 S.E.2d 924 (2010)
Jerry Alan REESE
v.
MECKLENBURG COUNTY, North Carolina; Mecklenburg County Public Facilities Corporation; 300 South Church Street, LLC; and R.B.C. Corporation.
No. 309P10.
Supreme Court of North Carolina.
August 26, 2010.

ORDER
Upon consideration of the petition filed on the 22nd of July 2010 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of August 2010."